Case 1:20-cv-01770-MAK Document 33 Filed 04/12/21 Page 1 of 37 PageID #: 2255




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

 PHILIP R. SHAWE, et al.                         : CIVIL ACTION
                                                 :
                       v.                        : NO. 20-1770
                                                 :
 ANDRE G. BOUCHARD                               :


                                       MEMORANDUM
KEARNEY, J.                                                                           April 12, 2021

        Our limited subject matter jurisdiction may allow us to declare a state court’s

confidentiality order violates the parties’ First Amendment rights and Fourteenth Amendment due

process rights in an ongoing shareholder litigation in the Delaware Court of Chancery. But our

jurisdiction will not allow us to enter declaratory or injunctive relief concerning the

constitutionality of a rescinded confidentiality order unable to presently affect the parties or absent

a reasonable expectation the retiring Chancellor will re-implement the rescinded confidentiality

restrictions.

        We today address whether parties to an ongoing dispute regarding the veracity of fees the

Chancellor may soon order them to pay to a court-appointed custodian under the Delaware General

Corporation Law can state a claim within our limited jurisdiction for a declaratory judgment the

Chancellor’s confidentiality order over a custodian’s billing records in place since November 1,

2019 violated the parties’ First Amendment rights and Fourteenth Amendment right to due

process. Our limited involvement arises from the parties filing this case on Christmas Eve 2020,

one week after the custodian petitioned for additional fees and sealed his redacted billing records

consistent with the Chancellor’s November 1, 2019 confidentiality order.

        We may face a ripe issue within our jurisdiction if the confidentiality order continues to

affect the parties’ rights. But what happens to our jurisdiction after the Chancellor rescinds his
Case 1:20-cv-01770-MAK Document 33 Filed 04/12/21 Page 2 of 37 PageID #: 2256




November 1, 2019 confidentiality order within three weeks of the parties filing this case? With the

custodian’s consent, the Chancellor’s January 13, 2021 Order allowed public access to redacted

billing records and specified future fee billing records cannot be filed under seal. The Chancellor

subsequently afforded Mr. Shawe and TransPerfect more time to object to certain pending fee

petitions. The Chancellor has not yet addressed the pending fee petitions. So you may ask: no

harm, no foul? The answer is yes at least in federal court relating to the First Amendment claim;

as a matter of declaratory or injunctive relief, the Chancellor’s later order rescinding the challenged

confidentiality order deprives us of subject matter jurisdiction as to requested relief seeking

advisory opinions as to the whether the confidentiality order violates the parties’ First Amendment

rights.

          The Chancellor’s January 13, 2021 change of course mooted the pending declaratory

judgment challenge under the First Amendment as there is no present imminent risk of depriving

First Amendment rights nor is there a reasonable expectation of a restored confidentiality order

from the soon-to-be retired Chancellor. But the change of course does not moot the request for a

declaratory judgment the Chancellor’s confidentiality order may continue to violate the Fourteenth

Amendment’s Due Process Clause given the pending fee petitions. But we cannot hear this claim

either. We must abstain from reviewing the parties’ due process concerns. They challenge the

confidentiality order before us while these same arguments are before the Chancellor in an ongoing

challenge involving core matters the Delaware General Assembly delegated to the Chancellor and

eventually the Delaware Supreme Court under the Delaware General Corporation Law.

I.        Alleged facts and public record.

          Philip Shawe and Elizabeth Elting cofounded TransPerfect Global, Inc. 1 Mr. Shawe

originally owned forty-nine percent of the company, Ms. Elting owned fifty percent, and Mr.



                                                  2
Case 1:20-cv-01770-MAK Document 33 Filed 04/12/21 Page 3 of 37 PageID #: 2257




Shawe’s mother owned the remaining one percent. 2 Mr. Shawe and Ms. Elting’s relationship

deteriorated after decades of success and growth. 3 Ms. Elting petitioned the Delaware Court of

Chancery in 2014 to appoint a custodian under section 226 of the Delaware General Corporation

Law to resolve alleged deadlocks among the directors and shareholders and force a sale of

TransPerfect. 4

       A.         Chancellor Bouchard grants Ms. Elting’s Petition for a forced sale.

       Chancellor Andre G. Bouchard presided over trial on Ms. Elting’s section 226 petition

consistent with the General Assembly’s grant of authority. He granted Ms. Elting’s petition on

August 13, 2015. 5 He appointed Robert Pincus, Esquire – a partner at the Chancellor’s former

employer law firm Skadden, Arps, Slate, Meagher & Flom LLP – as the statutorily authorized

custodian under section 226 of the Delaware General Corporation Law to oversee the forced sale

of TransPerfect. 6 Chancellor Bouchard required Custodian Pincus account and bill fees at his usual

hourly rates with reasonable travel and other expenses reviewed by the Chancellor on a monthly

or other regular basis and promptly paid by TransPerfect. 7 Chancellor Bouchard allowed

Custodian Pincus to retain counsel (including from his employer law firm) and advisors to assist

him at their customary rates billed and paid promptly upon approval. 8 The Chancellor required

Custodian Pincus file monthly progress reports under seal but did not specify monthly fee petitions

also be filed under seal. 9 The Delaware Supreme Court affirmed Chancellor Bouchard’s Order. 10

       B.         Mr. Shawe owns ninety-nine percent of TransPerfect stock after a modified
                  auction.

       Custodian Pincus recommended the Court of Chancery conduct the forced sale through a

“modified auction” open to any interested party including shareholders. 11 Mr. Shawe objected. 12

Chancellor Bouchard adopted Custodian Pincus’s recommendation over Mr. Shawe’s objections. 13

Chancellor Bouchard’s Order approving the recommendation authorized Custodian Pincus to

                                                 3
Case 1:20-cv-01770-MAK Document 33 Filed 04/12/21 Page 4 of 37 PageID #: 2258




execute and deliver a binding agreement on behalf of TransPerfect or any of its shareholders – Ms.

Elting, Mr. Shawe, or Ms. Shawe – to complete the sale with the winning binder. 14 The Order

further stated the court “shall approve” any such agreement Custodian Pincus entered into “unless

the objecting party shows an abuse of discretion by the Custodian in connection with the sale

process or the terms of the Agreements.” 15

       Mr. Shawe’s entity made the highest offer after multiple rounds of bidding. 16 Mr. Shawe,

through his entity, purchased Ms. Elting’s fifty percent ownership interest in TransPerfect through

a Securities Purchase Agreement signed by Custodian Pincus (on behalf of TransPerfect and Ms.

Elting), Mr. Shawe, and his mother. 17 The parties to the Securities Purchase Agreement created a

$5 million escrow account, funded by Ms. Elting, Mr. Shawe, and Ms. Shawe pro rata, to pay for

post-closing fees incurred by Custodian Pincus or his advisors. 18

       Custodian Pincus recommended the Chancery Court approve the executed Securities

Purchase Agreement. 19 Ms. Elting objected to the recommendation. 20 Chancellor Bouchard

accepted Custodian Pincus’s recommendation over Ms. Elting’s objections. 21 Chancellor

Bouchard’s Order approving the Securities Purchase Agreement vested exclusive jurisdiction in

the Chancery Court for “all matters relating to the Actions, including…all orders of the Court.”22

The Delaware Supreme Court affirmed. 23 The transfer of Ms. Elting’s shares to Mr. Shawe closed

on May 7, 2018. 24 Mr. Shawe then became a ninety-nine percent owner of TransPerfect and its

Chief Executive Officer. 25

       C.      Chancellor Bouchard orders TransPerfect to pay approximately $44.5 million
               in fees and costs absent the Custodian’s undisclosed billing records.
       Custodian Pincus filed fee petitions throughout the sale process seeking payment for

services provided by him, other professionals in his law firm, and others. 26 He did not attach billing

records or other supporting documents. 27


                                                  4
Case 1:20-cv-01770-MAK Document 33 Filed 04/12/21 Page 5 of 37 PageID #: 2259




           Chancellor Bouchard did not reduce the amount of money requested in Custodian Pincus’s

fee petition filed without supporting records. 28 Chancellor Bouchard did not reduce the requested

fees. 29 Chancellor Bouchard ordered TransPerfect to pay approximately $44.5 million in

undocumented fees and costs possibly representing services from appointment through the May

2018 transfer of shares. 30 Custodian Pincus sought almost $950,000 from the $5 million escrow

account for post-closing work. 31

           Custodian Pincus then stated he would seek fees from TransPerfect directly – instead of

from the agreed escrow – for work relating to two ancillary proceedings involving Mr. Shawe and

TransPerfect. 32 He sought fees of approximately $225,000 for this ancillary work directly from

TransPerfect. 33 TransPerfect objected and demanded to see Custodian Pincus’s billing records

supporting his fee petitions. 34 TransPerfect also sued Custodian Pincus in Nevada (TransPerfect’s

new state of incorporation) claiming, among other things, Custodian Pincus breached his fiduciary

duty. 35

           D.     Chancellor Bouchard’s November 1, 2019 Orders require Custodian Pincus to
                  file redacted billing records under seal with restrictions on TransPerfect’s and
                  Mr. Shawe’s access.

           Custodian Pincus responded to the Nevada filing by, among other things, moving the Court

of Chancery to hold TransPerfect in contempt for 1) failing to pay fees sought directly from

TransPerfect, and 2) filing the Nevada action in violation of an exclusive jurisdiction clause in the

Securities Purchase Agreement and the Chancery Court’s Order approving the agreement. 36

Chancellor Bouchard granted the motion in part, concluding TransPerfect’s filing of the Nevada

action violated his Order (affirmed by the Delaware Supreme Court) vesting exclusive jurisdiction

in the Chancery Court. 37 Chancellor Bouchard enjoined TransPerfect, Mr. Shawe, and their

representatives from taking any further actions in the Nevada lawsuit, imposed a $30,000 per diem



                                                  5
Case 1:20-cv-01770-MAK Document 33 Filed 04/12/21 Page 6 of 37 PageID #: 2260




monetary sanction on TransPerfect and Mr. Shawe if they failed to dismiss the Nevada lawsuit by

a certain date, and ordered TransPerfect and Mr. Shawe pay all fees and expenses incurred by

Custodian Pincus in connection with the Nevada lawsuit and the contempt motion in the Chancery

Court. 38 TransPerfect later dismissed the Nevada lawsuit. 39

       Chancellor Bouchard subsequently, by a telephonic ruling, denied the Custodian’s motion

for contempt as to TransPerfect’s failure to pay fees, explaining he was “sympathetic to some of

the practical concerns” with the fee petition process raised by TransPerfect in its briefing. 40 He

explained he would implement changes to the process. 41 In a separate “Second Order Concerning

Custodian’s Motion for Civil Contempt and Sanctions” issued on November 1, 2019, Chancellor

Bouchard specifically ordered Custodian Pincus to file future bills supporting petitions under seal

but still redact the names of the billing professionals other than himself. 42 The Second Order

further restricted access to any billing records filed under seal to the Chancery Court, Custodian

Pincus (along with his counsel and advisors), counsel of record for Mr. Shawe and TransPerfect,

TransPerfect’s general counsel, and TransPerfect’s Chief Executive Officer (Mr. Shawe). 43 In a

“Records Confidentiality Order” issued the same day, Chancellor Bouchard also precluded

TransPerfect, Mr. Shawe, and their representatives from accessing the sealed billing records unless

they signed an “Undertaking” agreeing to solely use the billing records to file objections or

oppositions to fee petitions and “not…for any other purpose whatsoever, including, without

limitation, any business, commercial or public purpose, or in any other litigation or proceeding.” 44

The Chancellor further defined the process for objecting to the confidential billing records. The

Chancellor limited TransPerfect and Mr. Shawe to one joint objection to each fee petition filed

within ten business days of the fee petition. 45 Custodian Pincus could oppose the objections.46

After full briefing, the Chancellor would then review unredacted versions of contested billing



                                                 6
Case 1:20-cv-01770-MAK Document 33 Filed 04/12/21 Page 7 of 37 PageID #: 2261




records in camera. 47 TransPerfect must pay the awarded amount of fees within five days of the

Chancellor’s order. 48

        Chancellor Bouchard explained the confidentiality restrictions implemented as to the

billing records would not “impede the company’s ability to evaluate the reasonableness of the

fees” and were “necessary to prevent against the misuse of this information – a risk that is very

real in this case given instances of misconduct by Mr. Shawe that have been well documented in

these actions.” 49

        E.        Mr. Shawe and TransPerfect challenge the November 1 Orders in state court.

        TransPerfect and Mr. Shawe timely moved Chancellor Bouchard to certify an interlocutory

appeal of the November 1 Orders, identifying the alleged impropriety of the confidentiality

restrictions as among the issues for appeal. 50 Chancellor Bouchard denied the motion a couple of

weeks later. 51 Chancellor Bouchard relied on his previous opinion denying certification of another

order and explained it “made no sense” to allow separate interlocutory appeals when he could

resolve all outstanding matters – including objections to fee petitions –from which a single

interlocutory appeal could be taken. 52

        TransPerfect and Mr. Shawe responded with a timely notice of appeal in the Delaware

Supreme Court related to the November 1 Orders, among others. 53 The Delaware Supreme Court

dismissed the appeals concluding “the potential benefits of interlocutory review do not outweigh

the inefficiency, disruption, and probable costs caused by an interlocutory appeal” as, among other

things, the amount of fees possibly owed to the Custodian remain unresolved and the parties

continue to dispute objections to the Custodian’s fee petitions under the challenged November 1,

2019 Orders. 54




                                                7
Case 1:20-cv-01770-MAK Document 33 Filed 04/12/21 Page 8 of 37 PageID #: 2262




        F.      Mr. Shawe and TransPerfect object to the fee petitions.

        Apparently viewing themselves as without options if they wanted to review the redacted

billing records (although never explaining why they could not resort to federal court then), counsel

of record for Mr. Shawe and TransPerfect – along with an expert retained by TransPerfect’s

counsel – signed the Undertaking required by the November 1 Orders to access the confidential

billing records and object to the fee petitions. 55 Mr. Shawe and TransPerfect’s general counsel

declined to sign the Undertaking. 56 Mr. Shawe and TransPerfect filed under seal their objections

to Custodian Pincus’s fee petitions seeking approximately $250,000 for services provided from

June to November 2019. 57 They requested to publicly file the portions of their objections and

exhibits but Custodian Pincus demanded they remain under seal. 58 Chancellor Bouchard has not

yet ruled on certain objections. 59

        On January 23, 2020, Mr. Shawe and TransPerfect moved to modify or clarify the

November 1 Orders so as to allow public disclosure of the non-billing information, while reserving

for appeal a constitutional challenge to the confidentiality restrictions they imposed. 60 Chancellor

Bouchard granted the motion with modifications and held the November 1 Orders did not prohibit

the disclosure of non-billing information. 61

        Chancellor Bouchard requested the parties agree to a confidential mediation. 62 The parties

agreed. 63 Shortly thereafter, Chancellor Bouchard stayed the fee objections and other fee-related

motions pending the outcome of the mediation. 64 TransPerfect, Mr. Shawe, and Custodian Pincus

could not resolve their dispute.

        Over seven months after issuing a stay, Chancellor Bouchard told the parties, “the time has

come to set firm deadlines to bring the Custodianship to a prompt conclusion.” 65 He directed

Custodian Pincus to petition for discharge and for attorneys’ fees and expenses not earlier



                                                 8
Case 1:20-cv-01770-MAK Document 33 Filed 04/12/21 Page 9 of 37 PageID #: 2263




requested by December 15, 2020. 66 He directed Mr. Shawe and TransPerfect to respond by January

15, 2021. 67 Custodian Pincus timely moved on December 15 to be discharged as custodian and

petitioned for all fees incurred between July 2019 and November 2020. 68

       G.      Mr. Shawe and TransPerfect file this case, Chancellor Bouchard announces
               his retirement from public service, and then lifts the seal and Undertaking
               obligations on past and future filings.

       Mr. Shawe and TransPerfect sued Chancellor Bouchard in his official capacity on

December 24, 2020 in this Court, claiming the confidentiality restrictions in the November 1

Orders violated their First and Fourteenth Amendment rights. 69 At or around the same time or

shortly after the filing of this case, the business press reported Chancellor Bouchard decided to

resign from public service effective April 30, 2021. 70

       Chancellor Bouchard wrote to counsel for both parties after announcing his retirement and

two weeks after Mr. Shawe and TransPerfect filed this case asking whether there remained a basis

for sealing the Custodian’s billing records filed under the November 1 Orders or for future fee

petitions. 71 Custodian Pincus now agreed the billing records should be unsealed and the November

1 Orders should be amended to lift confidentiality restrictions on future billing records and fee

petitions. 72 Custodian Pincus then filed a separate fee petition on January 8, 2021 seeking

approximately $460,000 in addition to amounts sought in his earlier petitions. 73

       Chancellor Bouchard modified the November 1 Orders on January 13, 2021. 74 He

specifically rescinded paragraph 3(b) of the Second Order, which mandated billing records be filed

confidentially and accessed only by those signing the Undertaking. 75 He further rescinded the

Undertaking. 76 He finally ordered the unsealing of all billing records on the docket. 77

       Mr. Shawe and TransPerfect immediately moved to modify the scheduling obligations to

give them more time to file and/or supplement objections to fee petitions due the next day (January



                                                  9
Case 1:20-cv-01770-MAK Document 33 Filed 04/12/21 Page 10 of 37 PageID #: 2264




15, 2021). 78 They specifically requested the ability to supplement an earlier objection, an extension

to February 12, 2021 to object to the December 15, 2020 fee petition, and oral argument on all

pending petitions and motions be held during the third week of March 2021. 79 Chancellor

Bouchard denied the motion to modify the scheduling obligations in part finding, among other

things, the November 1 Orders to be “necessary under the unique circumstances of this case given

the substantial risk of misuse during the pendency of this action” and had not impeded Mr. Shawe

and TransPerfect’s ability to file objections. 80 Chancellor Bouchard nevertheless extended their

deadline for objections to the December 15 fee petitions by two weeks, to January 29, 2021.81

Chancellor Bouchard denied their request to supplement their December 2019 objections. 82 He

also ordered oral argument take place during the first week of March 2021. 83 Mr. Shawe and

TransPerfect timely objected to the December 15 fee petitions. 84

       Mr. Shawe and TransPerfect then filed the amended Complaint now before us claiming

they continue to have a legally cognizable interest in declaratory relief because, despite the

Chancellor rescinding the November 1 Orders, they continue to suffer continuing effects from the

November 1 Orders. 85 Mr. Shawe and TransPerfect allege Chancellor Bouchard denied them a full

and fair opportunity to object to the pending fee petitions after lifting the confidentiality

restrictions, and a favorable declaration from this Court could cure these alleged defects. 86

       Chancellor Bouchard held over three hours of oral argument on all outstanding objections

to the custodian’s now-public fee petitions and outstanding motions on March 2, 2021, including

Custodian Pincus’s motion for discharge. 87 Chancellor Bouchard held the motions under

advisement.




                                                 10
Case 1:20-cv-01770-MAK Document 33 Filed 04/12/21 Page 11 of 37 PageID #: 2265




II.     Analysis

        Chancellor Bouchard moves to dismiss the amended Complaint. He argues we lack subject

matter jurisdiction as the claims are moot, Mr. Shawe and TransPerfect fail to state a claim, and

alternatively we should abstain. 88 Mr. Shawe and TransPerfect respond Chancellor Bouchard’s

January 13, 2021 recission of the November 1 Orders does not moot their claims because (1) there

remains a threat of reimplementation of similar confidentiality restrictions, and (2) Custodian

Pincus’s fee petitions relating to the November 1 Orders are pending in the Court of Chancery and

the Chancellor denied them the full requested extension of time to object to the filings.89 They

further argue the Younger doctrine does not apply because this case does not fall within any of the

three categories of cases where abstention is appropriate. 90 They finally argue they plausibly allege

constitutional claims. 91

        Following oral argument, we conclude the January 13, 2021 Order mooted Mr. Shawe and

TransPerfect’s request for a declaration the now-rescinded November 1 Orders – primarily the

Undertaking and Records Confidentiality Order – unconstitutionally restricted their First

Amendment rights because, by issuing such declaratory relief, we would be impermissibly opining

on the constitutionality of past conduct. We also find, however, Mr. Shawe and TransPerfect

continue to have a concrete stake in their requested due process declaration so long as the

proceedings are ongoing in the Chancery Court. We must, however, abstain from exercising

jurisdiction over the remaining live due process dispute to avoid unduly interfering with ongoing

state court proceedings implicating important state interests. We dismiss the amended Complaint

without reaching the question of whether Mr. Shawe and TransPerfect state a claim.




                                                 11
Case 1:20-cv-01770-MAK Document 33 Filed 04/12/21 Page 12 of 37 PageID #: 2266




       A.      Chancellor Bouchard’s January 13, 2021 Order rendered moot most, but not
               all, relief sought by Mr. Shawe and TransPerfect.

       The Nation’s Founders in Article III of the Constitution limited our subject matter

jurisdiction to “Cases” and “Controversies.” 92 A justiciable case or controversy exists when a

plaintiff has a concrete interest in a dispute. The doctrines of standing and mootness aid us in

determining whether Mr. Shawe and TransPerfect possess this interest. “Standing ensures that each

plaintiff has ‘the requisite personal interest…at the commencement of the litigation,’ while

mootness ensures that this interest ‘continue[s] throughout’ the duration of the case.” 93

       To establish standing, Mr. Shawe and TransPerfect must first show each suffered an injury

in fact that is (a) “concrete and particularized” and (b) “actual or imminent, not conjectural or

hypothetical.” 94 They must then show the injury is fairly traceable to the challenged action of the

defendant and it is likely, as opposed to merely speculative, this Court can redress the injury by a

favorable decision. 95 While the burden rests on Mr. Shawe and TransPerfect to establish standing

upon invoking our limited jurisdiction, the burden shifts to Chancellor Bouchard to demonstrate

mootness. 96 The Chancellor bears a “heavy burden” of persuading us there is no longer a live

controversy. 97 A case “becomes moot only when it is impossible for a court to grant any effectual

relief whatever to the prevailing party.” 98 “As long as the parties have a concrete interest, however

small, in the outcome of the litigation, the case is not moot.” 99

       Our Court of Appeals instructs when plaintiffs seek declaratory relief, a defendant arguing

mootness must show “there is no reasonable likelihood that a declaratory judgment would affect

the parties’ future conduct.” 100 We can enter a declaratory judgment “if, and only if, it affects the

behavior of the defendant towards the plaintiff.” 101 We may not issue declaratory relief where it

would “amount to no more than an advisory opinion regarding the ‘wrongfulness’ of past




                                                  12
Case 1:20-cv-01770-MAK Document 33 Filed 04/12/21 Page 13 of 37 PageID #: 2267




conduct.” 102 We can, however, issue declaratory relief as to past conduct if it presents “continuing,

present adverse effects.” 103

        Mr. Shawe and TransPerfect ask us to declare Chancellor Bouchard’s seal and

confidentiality obligations in the now-rescinded November 1 Orders violated their constitutional

rights under the First and Fourteenth Amendments. They first ask we declare “the condition

imposed upon Plaintiffs’ right to disclose, comment upon, or otherwise engage in a frank and open

participation in the marketplace of ideas…is an unconditional restriction upon Plaintiffs’ free

speech and petition rights.” 104 They next ask we declare “the due process clause…prohibit[s]

Defendant from requiring Plaintiffs to pay sums sought by the Custodian for fees and expenses

allegedly incurred without being afforded full disclosure of the Custodian’s billing information

and a full and fair opportunity to respond to, and, if appropriate, oppose such petitions…” 105

        Mr. Shawe and TransPerfect may not have faced this mootness argument when they

invoked our jurisdiction on Christmas Eve 2020. But Chancellor Bouchard then rescinded the

confidentiality restrictions imposed by the November 1 Orders on January 13, 2021. Chancellor

Bouchard specifically rescinded the Records Confidentiality Order and Paragraph 3(b) of the

Second Order, which provided for the sealing of billing records. 106 He further ordered (1) all

previous billing records submitted by Custodian Pincus or his counsel be unsealed; (2) all future

fee petitions and billing records submitted by Custodian Pincus or his counsel be filed unsealed;

(3) any Undertaking signed by representatives of TransPerfect and Mr. Shawe will have no further

force or effect; and (4) any redactions on Custodian Pincus’s billing records must comply with

Court of Chancery rules. 107

        Two weeks after Chancellor Bouchard lifted the confidentiality restrictions, Mr. Shawe

and TransPerfect filed objections to Custodian Pincus’s December 15, 2020 fee petition seeking



                                                 13
Case 1:20-cv-01770-MAK Document 33 Filed 04/12/21 Page 14 of 37 PageID #: 2268




fees and expenses incurred between July 2019 and November 2020. They further filed objections

to a subsequent fee petition filed by Custodian Pincus. Chancellor Bouchard held oral argument

approximately five weeks ago affording Mr. Shawe and TransPerfect almost three hours to object

to all outstanding fee petitions and motions.

       Chancellor Bouchard argues his January 13, 2021 lifting of the confidentiality restrictions

and subsequent process given to Mr. Shawe and TransPerfect render moot the declaratory relief

Mr. Shawe and TransPerfect sought twenty days earlier and now repeat in the amended Complaint.

He argues a declaration would amount to an impermissible advisory opinion. Mr. Shawe and

TransPerfect argue they still have a legally cognizable interest in declaratory relief because such

relief would impact fee petitions and related objections pending in front of Chancellor Bouchard,

which in part relate to Custodian Pincus’s work in advocating for the November 1 Orders. We

conclude Chancellor Bouchard’s recission of the confidentiality restrictions mooted Mr. Shawe

and TransPerfect’s requested relief under the First Amendment relating solely to the now-

rescinded Undertaking and Records Confidentiality Order. It did not, however, moot requested

relief as to Fourteenth Amendment due process concerns as to pending fee petitions.

               1.      Mr. Shawe and TransPerfect’s First Amendment challenge to the now-
                       rescinded confidentiality obligations is moot because we can no longer
                       afford meaningful relief and there is no reasonable expectation the
                       retiring Chancellor will re-implement confidentiality restrictions.

       Mr. Shawe and TransPerfect initially ask us to declare the condition imposed by the

November 1 Orders preventing them from commenting on or publicizing the contents of Custodian

Pincus’s billing records violated their First Amendment rights. Article III prohibits us from

affording such relief. It is undisputed Chancellor Bouchard’s January 13, 2021 Order completely

lifted this condition and Mr. Shawe, TransPerfect, and their counsel and other representatives are

now free to comment on and publicize the content of Custodian Pincus’s billing records whenever,

                                                14
Case 1:20-cv-01770-MAK Document 33 Filed 04/12/21 Page 15 of 37 PageID #: 2269




wherever, and however they see fit. 108 We cannot opine on the constitutionality of the now-vacated

restriction imposed by the November 1 Orders – primarily the Undertaking and Records

Confidentiality Order – because such a declaration would amount to nothing more than an advisory

opinion regarding the possible unconstitutionality of past conduct. 109

       Our Court of Appeals’ decision in Constand v. Cosby is instructive. 110 In Constand, a news

outlet petitioned to lift the seal on certain documents filed during litigation. 111 Judge Robreno

ordered the documents unsealed and, within hours of their online posting, multiple news outlets

downloaded them and published stories regarding their content. 112 Despite the fact the public could

now access these documents through multiple sources, the defendant sought an order resealing the

documents, arguing such an order could (1) slow their dissemination; and (2) leave him better

positioned to argue in other courts the documents are inadmissible. 113 Our Court of Appeals held

it could not grant meaningful relief to affect their dissemination considering the extensive

publication surrounding the unsealed documents. 114

       Our Court of Appeals in Constand further found “any effect that resealing the documents

might have on the numerous legal proceedings that result from sexual assault allegations against

Cosby (or might occur in the future) is simply not enough to present a live controversy in this

appeal.” 115 Our Court of Appeals found defendant’s argument an order resealing the documents

would leave him “better positioned” to “persuade [other] courts that the documents are

inadmissible” to be “fatally flawed.” 116 The court explained, “[g]iven that Cosby expressly

requests us to provide a basis to make an argument to other courts, he…requests an advisory

opinion,” which Article III prohibits. 117 It further found such relief to be too speculative because

Mr. Cosby “cite[d] no authority to the effect that sealing documents in a civil case would render

them inadmissible in another litigation.” 118



                                                 15
Case 1:20-cv-01770-MAK Document 33 Filed 04/12/21 Page 16 of 37 PageID #: 2270




        As in Constand, a favorable declaration from this Court as to whether the Undertaking

possibly violated the First Amendment could not provide any meaningful relief to Mr. Shawe and

TransPerfect. The Chancellor lifted the Undertaking completely and prevented it from having any

future force or effect.

        We also have no basis to find a reasonable expectation the retiring Chancellor will re-

implement confidentiality restrictions like those imposed in the November 1 Orders which could

impact First Amendment rights. Except for Mr. Shawe and TransPerfect’s speculative assertions,

all the facts and circumstances of the underlying proceedings point to the opposite conclusion: Mr.

Shawe and TransPerfect will not be subject to similar restrictions again. Chancellor Bouchard

rescinded the confidentiality restrictions, prevented them from having future force or effect, and

ordered all future fee petitions and billing records to not be filed under seal. His January 13, 2021

Order not only ceased the allegedly unconstitutional conduct but also made clear it will not happen

again. We do not think it reasonable to speculate Chancellor Bouchard will change his mind if we

dismiss this case and then directly contradict his ruling and resume the challenged conduct. 119

        We are also advised from both sides Chancellor Bouchard has publicly announced his

retirement effective in a few weeks. We would need to add another layer of speculation to assume

the jurist reassigned this matter will independently decide to implement similar confidentiality

restrictions already removed by Chancellor Bouchard.

        It is also undisputed Custodian Pincus moved for his discharge as custodian, Mr. Shawe

and TransPerfect opposed the motion, and Chancellor Bouchard has heard the parties’ arguments

regarding the motion and has taken it under advisement. The custodianship will come to an end

soon except for representation of the Custodian in future lawsuits arising from his role. Mr. Shawe

and TransPerfect agreed to pay reasonable fees. Considering these speculations compounded upon



                                                 16
Case 1:20-cv-01770-MAK Document 33 Filed 04/12/21 Page 17 of 37 PageID #: 2271




other speculations, we find no basis to find they remain under a constant threat of reimplementation

or reasonable expectation a judicial officer will now re-seal the publicly disclosed information and

order counsel and the parties to sign another Undertaking. We face a different issue than addressed

by the Supreme Court in reviewing mootness concerns for plaintiffs “remain[ing] under a constant

threat of reimplementation” of state action challenged under the First Amendment arising from

soon-to-be expiring COVID-19 restrictions imposed by California lawmakers in Tandon v.

Newsom. 120 While Mr. Shawe and TransPerfect may argue we also face a state actor “moving the

goalposts” addressed by the Court in Tandon and South Bay United Pentecostal Church v.

Newsom, 121 the parties do not suggest there are further petitions for confidentiality restrictions

before Chancellor Bouchard. 122 Our issue is unlike recurring religious services addressed in the

California cases as there is no ongoing risk of First Amendment harm from the November 1, 2019

Orders.

          For all practical purposes, our declaration under the First Amendment would only provide

an advisory opinion for the parties to cite in the Court of Chancery or on appeal in the Delaware

Supreme Court.

                 2.     Mr. Shawe and TransPerfect continue to have a concrete stake in a
                        declaration regarding due process as to the pending fee petitions.

          We face a different ongoing risk of harm to Mr. Shawe and TransPerfect under the Due

Process Clause. Mr. Shawe and TransPerfect also seek a declaration the Due Process Clause

“prohibit[s] [Chancellor Bouchard] from requiring [Mr. Shawe and TransPerfect] to pay sums

sought by [Custodian Pincus] for fees and expenses allegedly incurred without being afforded full

disclosure of [Custodian Pincus’s] billing information and a full and fair opportunity to respond,

and, if appropriate, oppose such petitions….” 123 Mr. Shawe and TransPerfect claim to still have a

concrete interest in this relief because the November 1 Orders – although rescinded – continue to

                                                 17
Case 1:20-cv-01770-MAK Document 33 Filed 04/12/21 Page 18 of 37 PageID #: 2272




harm them and Chancellor Bouchard has failed to cure these ongoing harms. 124 They specifically

claim Chancellor Bouchard denied them the ability to fully object to pending fee petitions by

refusing to extend certain deadlines for objections following the lifting of the confidentiality

restrictions. 125 They asserted during oral argument receiving the requested extensions “would cure

the [alleged] due process problems.” 126 They argue these harms are ongoing, rather than in the

past, because all of Custodian Pincus’s fee petitions for work incurred since November 1, 2019 –

including work in advocating for the November 1 Orders – are pending in front of Chancellor

Bouchard. 127 They argue a favorable declaration from this Court could cure the ongoing prejudice

caused by the November 1 Orders. 128

       Chancellor Bouchard argues this due process claim regarding pending fee petitions has

been mooted because Mr. Shawe and TransPerfect “will be free to make any arguments they see

fit concerning the fee petitions during the March 2 hearing…” and because they have already filed

voluminous objections. 129 At oral argument, Chancellor Bouchard’s counsel similarly argued the

claim is moot because “due process was given” and “[t]he fact that the Chancellor heard arguments

on that and is considering those issues and will issue a ruling on that issue in the future means that

the due process has been satisfied.” 130 His counsel further argued “[t]here is nothing Your Honor

could do in issuing an order here that would give them the notice and hearing that they’ve already

been given…” and “even if Your Honor believes there is some impairment…from a due process

perspective, that is mooted by the fact that they can raise every one of those arguments on appeal

to the Delaware Supreme Court.” 131

       We disagree and find this argument misses the mark. Chancellor Bouchard’s counsel

conflates the merits of Mr. Shawe and TransPerfect’s Due Process claim with this jurisdictional

inquiry. We are not yet concerned with whether Mr. Shawe and TransPerfect, as a matter of law,



                                                 18
Case 1:20-cv-01770-MAK Document 33 Filed 04/12/21 Page 19 of 37 PageID #: 2273




had a full and fair opportunity to be heard; our sole concern in assessing mootness is whether Mr.

Shawe and TransPerfect continue to have a concrete stake in the requested relief. We find they do.

       So long as the Chancery Court proceedings are ongoing, we conclude we can grant

effective declaratory relief which would impact Chancellor Bouchard’s conduct towards Mr.

Shawe and TransPerfect with respect to these pending petitions. While Chancellor Bouchard

rescinded the confidentiality restrictions themselves, Mr. Shawe and TransPerfect claim they

continue to have present, adverse effects. Mr. Shawe and TransPerfect claim they have been denied

the ability to fully respond and object to fee petitions currently pending in front of Chancellor

Bouchard, including fee petitions related to the November 1 Orders, because he denied their

requests for extensions. From our independent review of the record, Chancellor Bouchard, while

granting Mr. Shawe and TransPerfect a two-week extension (Mr. Shawe and TransPerfect

requested a four-week extension) to object to Custodian Pincus’s December 15, 2020 fee petitions,

denied their request to supplement earlier filed objections and declined to extend the hearing on

all pending petitions and motions to the end of March.

       Without assessing whether Mr. Shawe and TransPerfect received the requisite due process,

we conclude this claim for relief is not moot because a favorable declaration from this Court could

presumably cure potential prejudice caused by the confidentiality restrictions and the Chancellor’s

subsequent denial of requested extensions. Chancellor Bouchard’s counsel’s conclusory assertion

a declaration from this Court will not impact the outcome of the rulings on the pending petitions

is insufficient to meet his heavy burden in demonstrating we cannot issue any meaningful relief

relating to these outstanding petitions whatsoever. Even assuming Chancellor Bouchard chooses

not to consider a declaration from this Court, or the practical impact of such a declaration is

unclear, “such uncertainty does not typically render cases moot.” 132



                                                19
Case 1:20-cv-01770-MAK Document 33 Filed 04/12/21 Page 20 of 37 PageID #: 2274




         In sum, while the January 13, 2021 rescission of the November 1 Orders mooted Mr. Shawe

and TransPerfect’s clams in part, it did not moot Mr. Shawe and TransPerfect’s requested relief

regarding due process as to the pending fee petitions. Our Court of Appeals instructs we should

“‘not dismiss a case as moot,’ even if the nature of the injury changes during the lawsuit, if

‘secondary or collateral injuries survive after resolution of the primary injury.’” 133 Because we

find such “secondary or collateral” injuries asserted here, we decline to dismiss the due process

challenges in the amended Complaint as moot.

         B.     We abstain from addressing the due process challenge under Younger.

         Chancellor Bouchard argues, even if we conclude the January 13, 2021 Order did not moot

some or all of the relief requested, we should abstain from exercising jurisdiction on remaining

issues because Mr. Shawe and TransPerfect’s challenge to possible ongoing effects of the

November 1 Orders implicates important state interests from which we should abstain. 134 Mr.

Shawe and TransPerfect counter we should not abstain given our overarching obligation to resolve

live cases and controversies before us and this case does not fit into any one of the three narrow

categories of state proceedings to which abstention typically applies. 135 We agree with Chancellor

Bouchard and abstain on the remaining due process claim not mooted by the January 13, 2021

Order.

         The judicially created doctrine of Younger 136 abstention requires federal courts “abstain

from deciding matters where the federal court’s decision would cause undue influence with

pending state proceedings.” 137 Younger abstention promotes comity between the national and state

governments. “Comity is the ‘proper respect for state functions,’ and recognizes ‘the fact that the

entire country is made up of a Union of separate state governments, and a continuance of the belief




                                                20
Case 1:20-cv-01770-MAK Document 33 Filed 04/12/21 Page 21 of 37 PageID #: 2275




that the National Government will fare best if the States and their institutions are left free to

perform their separate functions in their separate ways.’” 138

        While Younger abstention originally applied only where there were parallel, pending state

criminal proceedings, it has since been applied to require we abstain from limited ongoing state

civil proceedings. The Supreme Court in Sprint Communications v. Jacobs 139 clarified Younger

abstention applies only in three “exceptional” categories of proceedings: (1) “ongoing state

criminal prosecutions”; (2) “civil enforcement proceedings”; and (3) “civil proceedings involving

certain orders…uniquely in furtherance of the state courts’ ability to perform their judicial

functions.” 140

        Since the November 1 Orders at issue here do not arise from proceedings that are criminal

in nature, we must determine whether they fall within the final Sprint category. Courts have found

orders which “ensure that….courts can perform their functions” fall into this category, for

example, orders protecting the status quo pending appeal and orders setting out a process – like

civil contempt – separate from the merits of the litigation. 141 This category recognizes states have

important interests in “administering certain aspects of their judicial systems” and “enforcing the

orders and judgments of their courts.” 142 Orders that do not “lie[] at the core of the administration

of a State’s judicial system” do not fall within this category. 143

        Our Court of Appeals last year affirmed a district court’s invocation of Younger to dismiss

a constitutional challenge to a state gag order issued in a child custody case. 144 After the state court

awarded sole custody of the child to the father, the mother issued a press release and held a press

conference where she alleged the father had sexually abused the child. 145 The state court

subsequently entered an order (1) prohibiting the mother and her attorneys from speaking publicly

or communicating online about the case or encouraging others to do so; (2) requiring them to



                                                   21
Case 1:20-cv-01770-MAK Document 33 Filed 04/12/21 Page 22 of 37 PageID #: 2276




remove information they already posted to the internet about the case; and (3) preventing them

from providing information that would tend to identify the child if they were to testify before any

legislative body. 146Our Court of Appeals found this gag order fell within the final Sprint category

because it “govern[ed] the post-judgment conduct of attorney and litigants” and sought to

“preserve the state court’s power to further one of its uniquely judicial functions – promoting and

protecting the best interests of a child whose custody had been previously adjudicated by the

court.” 147

        We are also guided by Judge Broderick’s Younger abstention analysis when addressing

constitutional challenges to an earlier order entered by Chancellor Bouchard. As Chancellor

Bouchard aptly notes, Judge Broderick in Holland v. Bouchard dismissed a federal action arising

out of the same Court of Chancery proceedings at issue here by applying Younger. 148 After

Chancellor Bouchard issued an order granting the petition for the forced sale of TransPerfect and

appointing Custodian Pincus to oversee the sale, TransPerfect employees began publicly voicing

their disagreements and objections to the Chancellor’s order, going so far as to form an entity and

retaining a public relations firm to voice their concerns to the Delaware legislature. 149 Chancellor

Bouchard subsequently entered an order establishing the procedure of the forced sale “which

afforded [Custodian] Pincus the right to demand that employees deliver private communications

devices for inspection, vested [Custodian] Pincus with full authority over all employment

decisions, made all TransPerfect employees subject to sanction by the Delaware Court for failure

to cooperate fully, and directed that any employee actions be brought before Chancellor

Bouchard.” 150 A TransPerfect employee sought declaratory and injunctive relief in connection

with Chancellor Bouchard’s order in the United States District Court for the Southern District of

New York, claiming the order violated his First and Fourth Amendment rights. 151



                                                 22
Case 1:20-cv-01770-MAK Document 33 Filed 04/12/21 Page 23 of 37 PageID #: 2277




       Judge Broderick held the challenge fell within the third Sprint category, explaining “the

Delaware Court of Chancery has a strong interest in enforcing its orders relating to the governance

and management of Delaware corporations.” 152 In so holding, Judge Broderick expressly rejected

the employee’s argument that, given the “isolated focus” of the challenge, a federal action would

not interfere with the state court’s process of obtaining or complying with a state court judgment.153

He instead found the employee’s challenge implicated the Court of Chancery’s ability to enforce

its order, Custodian Pincus’s ability “to fulfill his duties as custodian and carry out the sale,” and

Delaware’s ability “to govern and manage corporations.” 154

       Mr. Shawe and TransPerfect do not – and cannot – explain how their challenge is

distinguishable from Holland with respect to the Sprint categories. Nor is their challenge much

different than the post-custody analysis from our Court of Appeals in Silver. Mr. Shawe and

TransPerfect’s challenge to the procedural November 1 Orders implicate the same interests at issue

in Holland. As the Chancellor’s counsel described during oral argument, the Delaware General

Assembly contemplated both the appointment of a custodian to resolve instances of director

deadlock as well as the payment of reasonable compensation to the custodian for their services.155

The November 1 Orders define the process found appropriate by Chancellor Bouchard to address

perceived abuses consistent with his obligations under the Delaware Corporation Code.

Chancellor Bouchard found a specific need to clarify the manner by which Custodian Pincus’s

future billing records would be filed, objected to, and accessed by the parties, thereby allowing

Chancellor Bouchard to assess the reasonableness of fees and to ultimately order payment be made

to Custodian Pincus for his work related to TransPerfect and to enforce the parties’ Securities

Purchase Agreement. As in Holland, Mr. Shawe and TransPerfect’s due process challenge seeks

to interfere with the Chancellor’s ongoing ability to ensure he can perform functions contemplated



                                                 23
Case 1:20-cv-01770-MAK Document 33 Filed 04/12/21 Page 24 of 37 PageID #: 2278




by the Delaware General Assembly to manage the sale of entities after a judgment confirming

director deadlock harming the entity under section 226. It also would interfere with Custodian

Pincus’s ability to carry out his duties as custodian and receive compensation for the performance

of these duties as defined by the parties and affirmed by the Chancellor and Delaware Supreme

Court. 156

        The November 1 Orders further prohibited Mr. Shawe, TransPerfect, and their attorneys

from publicizing the billing records or using them for any reason outside of the proceedings. Such

confidentiality orders, like our Court of Appeals analyzed in Silver, govern the conduct of parties

and allow courts to protect the integrity of their proceedings, and are therefore central to the

administration of judicial functions.

        Mr. Shawe and TransPerfect’s reliance on our Court of Appeals’ recent non-precedential

opinion in Parr v. Colantonio is misplaced. The plaintiff in Parr alleged a state actor violated his

civil rights in effectuating a state court’s order of possession. 157 Our Court of Appeals found the

district court erred in abstaining under Younger because it did not address the Sprint categories. 158

Our Court of Appeals noted “a possession order arising from a commonplace eviction action” does

not fit within the final Sprint category. 159 Unlike the ordinary order arising from an ordinary

proceeding in Parr, the November 1 Orders set forth a process regarding confidentiality of billing

information due to unique concerns arising from the circumstances of the forced sale proceedings

authorized by the Delaware General Assembly as part of the Chancery Court’s core functions.

        The November 1 Orders fall squarely within the final Sprint category because they allow

the Court of Chancery, which primarily handles unique corporate matters like these, to administer

its processes and ensure compliance with its orders and judgments. The November 1 Orders are




                                                 24
Case 1:20-cv-01770-MAK Document 33 Filed 04/12/21 Page 25 of 37 PageID #: 2279




not ancillary to the statutory process; they instead foster and protect this core obligation of the

Chancery Court and its appointed state actor Custodian.

       Having found this case fits within the final “exceptional” categories of cases warranting

Younger abstention, we must consider whether three additional conditions, referred to as the

Middlesex factors, apply: (1) there are ongoing state judicial proceedings; (2) the proceedings

implicate important state interests; and (3) the proceedings afford an adequate opportunity to raise

constitutional claims.160 We find the undisputed facts satisfy each of the three Middlesex factors.

First, the forced sale proceedings in the Court of Chancery – to which Mr. Shawe and TransPerfect

are parties – are ongoing. Second, the proceedings implicate Delaware’s important and unique

interest in the management and regulation of corporations as specifically defined by the Delaware

General Assembly. The issues presently before Chancellor Bouchard are directly and intrinsically

related to his statutory obligations under sections 226 and 291 of the Delaware General

Corporation Law. We cannot find, and no one offers contrary authority, a basis to discount

statutory mandates relating to the Chancellor’s obligation to manage a forced sale in the event of

a judicially found corporate deadlock among directors of a Delaware corporation. Finally, Mr.

Shawe and TransPerfect have an adequate opportunity to raise their constitutional claims in state

court. Chancellor Bouchard and the Delaware Supreme Court have recognized Mr. Shawe and

TransPerfect’s ability to raise constitutional claims with respect to the November 1 Orders in state

court. The Delaware Supreme Court held only Mr. Shawe and TransPerfect’s appeals of various

Court of Chancery orders, including of the November 1 Orders, did not fall within the collateral

order doctrine and could not, therefore, be appealed in a piecemeal fashion. The court explained

“[i]n light of the issues still to be determined,” it would be more efficient to wait for the resolution




                                                  25
Case 1:20-cv-01770-MAK Document 33 Filed 04/12/21 Page 26 of 37 PageID #: 2280




of these pending issues and then file a single, interlocutory appeal certified by the Court of

Chancery or, alternatively, file an appeal from a final order entered in the case. 161

          In sum, we conclude Younger abstention is appropriate because the challenged November

1 Orders fit within the final Sprint category of orders “uniquely in furtherance of the state courts’

ability to perform their judicial functions.” 162 We further find the pending Court of Chancery

forced sale proceedings meet the three Middlesex factors.

III.      Conclusion

          We must dismiss Mr. Shawe’s and TransPerfect’s claims for declaratory or injunctive relief

as we lack jurisdiction over the First Amendment claims mooted by Chancellor Bouchard’s

January 13, 2021 Order. The Undertaking and Records Confidentiality Order are no longer in

effect. Mr. Shawe and TransPerfect do not cite a fact basis and instead speculate as to First

Amendment harm recurring in the future by a newly assigned Chancellor should further matters

arise in the state courts after Chancellor Bouchard’s rulings on the pending motions and his

retirement from judicial service later this month. We must otherwise abstain from involving

federal courts in a due process review of ongoing proceedings involving important state interests

under the Delaware General Corporation Law which, if warranted and necessary, could be

remedied by the Chancellor or the Supreme Court of Delaware.




1
  ECF Doc. No. 12 ¶¶ 18–19. The founders incorporated TransPerfect in Delaware but, under Mr.
Shawe’s control, reincorporated in Nevada in August 2018. See id. ¶ 14; In re TransPerfect Glob.,
Inc., Nos. 9700 & 10449, 2019 WL 5260362, at *8 n.56 (Del. Ch. Oct. 17, 2019).
2
    ECF Doc. No. 12 ¶¶ 15, 21.
3
    Id. ¶ 22.
4
 Id. ¶¶ 23–25; see In re Shawe & Elting LLC, Nos. 9661, 9686, 9700, & 10499, 2015 WL 4874733,
at *18 (Del. Ch. Aug. 13, 2015). The Delaware General Assembly authorizes the Court of

                                                  26
Case 1:20-cv-01770-MAK Document 33 Filed 04/12/21 Page 27 of 37 PageID #: 2281




Chancery to appoint a custodian if a corporation is “suffering or is threatened with irreparable
injury because the directors are so divided respecting the management of the affairs of the
corporation” that the required vote cannot be obtained to end the division. 8 Del. Code § 226 (a)(2)
(2021); see also Giuricich v. Emtrol Corp., 449 A.2d 232, 238 (Del. 1982) (explaining in amending
section 226: “Manifestly, the General Assembly intended to create a more liberal and readily
available remedy in shareholder deadlock situations.”). The General Assembly further grants a
court-appointed custodian all the authority a receiver is given in the context of insolvency.
§ 226(b). Receivers in the insolvency context are entitled to “reasonable compensation” for their
services and “the costs and expenses incurred in and about the execution of such receiver’s or
trustee’s trust, and the cost of the proceedings in the Court.” Id. § 298; see also R.H. McWilliams,
Jr., Co. v. Missouri-Kansas Pipe Line Co., 190 A. 569, 576 (Del. Ch. 1936) (“As receivers and
their counsel are officers of the court, acting by designation of the court in aid of its task of
administering an estate, they are entitled to be compensated for their services and reimbursed
[their] out of pocket expenses.”).
5
    ECF Doc. No. 12 ¶ 26 (citing In re Shawe & Elting LLC, 2015 WL 4874733).
6
  Id. ¶ 27 (citing In re Shawe & Elting LLC, 2015 WL 4874733, at *32). Chancellor Bouchard’s
counsel advised during oral argument of the need to compensate qualified custodians at their fair
market rate to attract professionals qualified to manage the sale of an ongoing entity. Transcript of
Oral Argument at 23–27. Mr. Shawe and TransPerfect did not dispute this representation nor did
they argue the Chancellor’s appointment of a custodian following a judicial finding of deadlock is
contrary to the Law.
7
 Id. ¶ 28 (quoting In re TransPerfect Glob., Inc., No. 9700, 2015 WL 4778615, at *1–2 (Del. Ch.
Aug. 13, 2015)).
8
    Id.
9
    Id. ¶ 30.
10
     See Shawe v. Elting, 157 A.3d 152 (Del. 2017).
11
     ECF Doc. No. 12 ¶ 33.
12
  Id. ¶ 37 (citing In re TransPerfect Glob., Inc., Nos. 9700, 10449, 2016 WL 3477217 (Del. Ch.
June 20, 2016)).
13
     Id. (citing In re TransPerfect Glob., Inc., 2016 WL 3477217).
14
  In re TransPerfect Glob., Inc., Nos. 9700, 10449, 2018 WL 904160, at *6 (Del. Ch. Feb. 15,
2018).
15
     Id. at *7.
16
     Id. at *1–2; ECF Doc. No. 12 ¶ 39.

                                                 27
Case 1:20-cv-01770-MAK Document 33 Filed 04/12/21 Page 28 of 37 PageID #: 2282




17
     In re TransPerfect Glob., Inc., 2018 WL 904160, at *12; ECF Doc. No. 12 ¶ 40.
18
     ECF Doc. No. 12 ¶ 52.
19
     In re TransPerfect Glob., Inc., 2018 WL 904160, at *1.
20
     ECF Doc. No. 12 ¶ 45 (citing In re TransPerfect Glob., Inc., 2018 WL 904160).
21
     Id.
22
     ECF Doc. No. 23 at 9.
23
     ECF Doc. No. 12 ¶ 46 (citing Elting v. Shawe, 185 A.3d 694 (Del. 2018)).
24
     Id. ¶ 47.
25
     Id.
26
     See id. ¶¶ 48–50.
27
     Id. ¶ 50.
28
     Id. ¶ 49.
29
     Id. ¶ 55.
30
  Id. ¶ 48. We are not opining on the propriety of $44.5 million in fees awarded to the custodian
before November 1, 2019 without the filing of supporting billing records nor are we concerned
with the propriety of the millions of dollars now sought by the custodian. Those issues are before
the Chancellor with right to appeal to the Supreme Court of Delaware.
31
     Id. ¶¶ 54, 56.
32
  Id. ¶ 57 (first citing Cypress Partners, LLC v. Shawe, JAMS Ref. No. 1425028705; then citing
TransPerfect Glob., Inc. v. H.I.G. Middle Mkt., LLC and Lionbridge Techs., Inc., No. 19-3283
(S.D.N.Y 2019)).
33
     Id. ¶¶ 59–60.
34
     Id. ¶ 61.
35
     Id. ¶ 62.
36
     Id. ¶ 63.
37
     Id. ¶ 64.
38
     Id. ¶ 65.
                                                28
Case 1:20-cv-01770-MAK Document 33 Filed 04/12/21 Page 29 of 37 PageID #: 2283




39
     Id. ¶ 66.
40
     ECF Doc No. 23 at 10 (internal quotation marks omitted); ECF Doc. No. 24-3 at 6–7.
41
     ECF Doc. No. 24-3 at 9.
42
  ECF Doc. No. 24-2. Chancellor Bouchard’s Order appears to have been largely adopted from a
proposed order submitted by Custodian Pincus. Compare id., with ECF Doc. No. 26-1.
43
     ECF Doc. No. 24-2 at 3.
44
     ECF Doc. No. 24-2 at 3–4. The Chancellor’s Second Order mandated:

          3. All future fee petitions… shall be made pursuant to the following process:

       (a) As an exhibit to any fee petition submitted to the Court by the Custodian, the Custodian
shall attach an invoice, billing record or other document (a "Confidential Record")
providing…information as to work for which payment is sought . . . . The Custodian may redact
from such Confidential Records: (i) the names of all persons performing work for which payment
is sought; provided, however, that any redacted names of persons performing work for which
payment is sought ( other than the Custodian) shall be replaced with distinct and definite
designations such as “Timekeeper A,” “Timekeeper B” or similar, and any such designations shall
remain constant throughout all Confidential Records for any person so designated and no distinct
designation shall ever be used for more than one person; and (ii) information that the Custodian
deems in good faith to be privileged or of a sensitive nature, including, but not limited to, the
names of any individuals referenced in billing details.

         (b) The Confidential Records specified in Paragraph 3(a) herein shall be filed
confidentially with the Court in connection with filing the fee petition. No persons or entities other
than (i) the Court; (ii) the Custodian, his counsel and his advisors; (iii) counsel of record
representing TPG or Philip R. Shawe (“Shawe”) in the above-captioned actions; (iv) the General
Counsel of TPG; and (v) the Chief Executive Officer of TPG may receive or otherwise access
Confidential Records or Confidential Records Filings (as defined in the Records Confidentiality
Order); provided, however, that (except for the Court, the Custodian, his counsel and his advisors)
no such person shall be entitled to receive or otherwise access Confidential Records or
Confidential Records Filings until such time as he or she has executed and filed with the Court the
Undertaking agreeing to be bound by the Records Confidentiality Order attached hereto as Exhibit
A which shall be approved and entered by the Court in connection with this Order. Confidential
Records and Confidential Records Filings shall be used solely for purposes of (i) any fee petition
filed with the Court by the Custodian or (ii) any objection, opposition or reply submission filed
with the Court pursuant to Paragraph 3(c) herein, and shall not be used for any other purpose
whatsoever, including, without limitation, any business, commercial or public purpose, or in any
other litigation or proceeding. There is good cause to provide confidential treatment to documents
and information regarding the fee petition process, including the Confidential Records,
Confidential Records Filings and any information therein, and any public interest in disclosure of
such documents or information other than as set forth herein is outweighed by the harm that such
disclosure would cause.
                                                 29
Case 1:20-cv-01770-MAK Document 33 Filed 04/12/21 Page 30 of 37 PageID #: 2284




Id.
45
     Id. at 4.
46
     Id.
47
     Id.
48
 Id. at 5.We collectively refer to the Second Order, the Records Confidentiality Order, and the
Undertaking as the “November 1 Orders.”
49
   ECF Doc. No. 24-3 at 11–12. We do not opine as to the Chancellor’s reasons for the seal and
Undertaking as we remain mindful of Mr. Shawe’s documented history of misconduct shown to
the Chancellor. In 2013, for instance, Mr. Shawe became angry because Ms. Elting retained a law
firm to help resolve disputes between Mr. Shawe and her. In re Shawe & Elting LLC, 2016 WL
3951339, at *1. His anger led him to “undert[ake] a campaign to spy on Elting,” including by
directing employees to intercept her mail and monitor her phone calls and private emails, even her
privileged communications with her counsel. Id. at *1–2. He later declined to preserve – and even
deleted – relevant data on his phone or laptop after receiving litigation hold notices. Id. at *3–7.
He also provided false testimony during litigation regarding these activities. Id. at *8–11. The
Court of Chancery, after an evidentiary hearing, sanctioned Mr. Shawe for his behavior and
ordered he pay a portion of her attorney’s fees finding “clear evidence…Shawe acted in bad faith
and vexatiously” during the litigation. Id. at *13, 19–20. The Delaware Supreme Court affirmed
the Court of Chancery’s judgment, agreeing Mr. Shawe’s demonstrated “unusually deplorable”
behavior. Shawe v. Elting, 157 A.3d 142, 145 (Del. 2017) (quoting In re Shawe & Elting LLC,
2016 WL 3951339, at *13).

Mr. Shawe, possibly unhappy with his progress in the Delaware courts, sued Ms. Elting’s counsel
in this Court in 2017 alleging opposing counsel misrepresented the fees incurred in computing the
sanctions in the Court of Chancery. Shawe v. Potter Anderson & Corroon LLP, No. 17-1348, 2017
WL 6397342, at *2 (D. Del. Dec. 8, 2017). Ms. Elting’s counsel moved for Rule 11 sanctions
against Mr. Shawe, arguing he filed a frivolous lawsuit attempting to re-litigate the same issues
raised – and rejected – in the Court of Chancery and Delaware Supreme Court. Id. at *3. Chief
Judge Jones III, sitting by designation, agreed and sanctioned Mr. Shawe, explaining he “ha[d] no
qualms” in concluding sanctions were warranted. Id. He also sua sponte dismissed the action with
prejudice, concluding “[Mr.] Shawe’s purpose in presenting the court with the complaint and the
amended complaint was to harass the Defendants and to abuse the court system.” Id. at *4. Chief
Judge Jones found it significant the Supreme Court of New York previously dismissed with
prejudice three lawsuits brought by Mr. Shawe attacking the Court of Chancery’s decisions
because of the lawsuits’ “borderline frivolity.” Id. at *2 (internal quotation marks omitted) (quoting
Shawe v. Elting, Nos. 153375, 652482, 652664, 2017 WL 2882221, at *28–29 (N.Y. Sup. Ct. June
29, 2017)). While Chief Judge Jones declined to issue a filing injunction against Mr. Shawe, he
offered a “future court plagued by subsequent frivolous lawsuits brought by [Mr.] Shawe to
collaterally attack the Delaware rulings should very seriously consider imposing an injunction to
put a final end to this behavior.” Id. at *5. We decline to do so today given the Chancellor’s
response to this lawsuit on January 13, 2021. Nor do we opine on the Chancellor’s grounds to lift
the confidentiality restrictions on January 13,2021 with the Custodian’s consent.
                                                  30
Case 1:20-cv-01770-MAK Document 33 Filed 04/12/21 Page 31 of 37 PageID #: 2285




50
     ECF Doc. No. 12 ¶¶ 91–92.
51
 Id. ¶ 95 (citing In re TransPerfect Glob., Inc., Nos. 9700, 10449, 2019 WL 6358786, at *1 (Del.
Ch. Nov. 27, 2019)).
52
 In re TransPerfect Glob., Inc., 2019 WL 6358786, at *1; see also In re TransPerfect Glob., Inc.,
Nos. 9700, 10449,2019 WL 6130807, at *5 (Del. Ch. Nov. 18, 2019).
53
     ECF Doc. No. 12 ¶ 94.
54
  TransPerfect Glob., Inc. v. Pincus, Nos. 439, 441, 501, 509, 2019 WL 7369433, at *3 (Del.
2019)).
55
     ECF Doc. No. 12 ¶ 101.
56
     Id.
57
  Id. ¶ 102; ECF Doc. No. 24-15. Custodian Pincus apparently sought payment of approximately
$250,000 for this period. See ECF Doc. No. 24-15.
58
     ECF Doc. No. 12 ¶¶ 103–04.
59
     Id. ¶ 107.
60
     Id. ¶ 109.
61
     Id. ¶ 110.
62
     Id. ¶ 113.
63
     Id.
64
     Id.
65
     ECF Doc. No. 24-7 at 1.
66
     Id. at 2.
67
     Id.
68
   See generally ECF Doc. No. 26-12. Custodian Pincus apparently sought payment of over three-
million dollars, which included fees for his work related to the contempt motion after the Nevada
filing. ECF Doc. No. 24-8 at 9.
69
     ECF Doc. No. 1 at 36–37.
70
  See e.g. Jacob Owens, Chancellor Bouchard to Retire in April, DELAWARE BUSINESS TIMES
(Dec. 29, 2020), https://delawarebusinesstimes.com/news/chancellor-bouchard-to-retire/.
                                               31
Case 1:20-cv-01770-MAK Document 33 Filed 04/12/21 Page 32 of 37 PageID #: 2286




71
     ECF Doc. No. 12 ¶¶ 117–18.
72
     Id. ¶ 118.
73
     ECF Doc. No. 24-8 at 9; ECF Doc. No. 24-10.
74
     Id. ¶ 119.
75
     ECF Doc. No. 24-1 ¶ 1.
76
     Id. ¶ 2.
77
     Id. ¶ 3. The Chancellor summarized the updated rules:

           For the avoidance of doubt, as a result of this order (a) any future fee petitions of
           the Custodian and/or his counsel and any Billing Records filed with the Court shall
           not be filed under seal, (b) any undertakings that were entered into pursuant to
           Section 3(b) of the Second Order of the Records Confidentiality Order shall have
           no further force or effect, and (c) the Custodian’s redaction of information under
           paragraph 3(a) of the Second Order must comply with the standards set forth in
           Court of Chancery Rule 5.1.

 Id. ¶ 4.
78
     ECF Doc. No. 12 ¶¶ 120–21.
79
  Denied ([Proposed] Order to Motion of TransPerfect Global Inc. and Philip R. Shawe for an
Order Modifying the Court’s November 30, 2020 Order Pursuant to Court of Chancery Rule
60(b)), In re TransPerfect Glob., Inc., No. 9700 (Del. Ch. Jan. 15, 2021).
80
     Id. at 3.
81
     Id.
82
     Id.
83
     Id.
84
     ECF Doc. No. 24-8.
85
     ECF Doc. No. 12 ¶¶ 120–29.
86
   See id. We are not addressing the merits of Custodian Pincus’s fees either awarded before the
November 1, 2019 Order or now before the Chancellor for review. We are also not opining on Mr.
Shawe’s and TransPerfect’s repetitive references to an alleged symbiotic give-and-take
relationship between the Court of Chancery and Custodian Pincus’s law firm which are seemingly

                                                    32
Case 1:20-cv-01770-MAK Document 33 Filed 04/12/21 Page 33 of 37 PageID #: 2287




plead to challenge the amount and veracity of the Custodian’s fees not disclosed to the public until
mid-January 2021.
87
     ECF Doc. No. 24-10 at 3.
88
   ECF Doc. No. 23 at 14–17. “A challenge for mootness is properly brought by a Rule 12(b)(1)
motion, and constitutes a factual attack on the jurisdictional facts; thus, the court may consider
evidence outside the pleadings.” Sourovelis v. City of Philadelphia, 103 F. Supp. 3d 694, 700 (E.D.
Pa. 2015) (citing Gould Elecs. Inc. v. United States, 220 F.3d 169, 176–77 (3d Cir. 2000)). A claim
may be dismissed under Rule 12(b)(1) “only if it ‘clearly appears to be immaterial and made solely
for the purpose of obtaining jurisdiction or is wholly insubstantial and frivolous.’” Gould, 220 F.3d
at 178 (quoting Kehr Packages, Inc. v. Fidelcor, Inc., 926 F.2d 1406, 1409 (3d Cir. 1991)).
89
     ECF Doc. No. 25 at 11–17.
90
     Id. at 18–22.
91
     Id. at 22–25.
92
     U.S. Const. art. 3, § 2.
93
  Freedom from Religion Found. Inc. v. New Kensington Arnold Sch. Dist., 832 F.3d 469, 476 (3d
Cir. 2016) (quoting Arizonans for Official English v. Arizona, 520 U.S. 43, 68 n.22 (1997)).
94
     Friends of the Earth, Inc. v. Laidlaw Env’t Servs. (TOC), Inc., 528 U.S. 167, 180 (2000).
95
     Id. at 180–81.
96
     Hartnett v. Penn. State Educ. Ass’n, 963 F.3d 301, 305–06 (3d Cir. 2020).
97
   Hartnett, 963 F.3d at 305–06 (quoting Friends of the Earth, Inc., 528 U.S. at 189); see also
Rendell v. Rumsfeld, 484 F.3d 236, 240 (3d Cir. 2007) (“The central question of all mootness
problems is whether changes in circumstances that prevailed at the beginning of the litigation have
forestalled any occasion for meaningful relief.” (internal quotation marks omitted) (quoting In re
Surrick, 338 F.3d 224, 230 (3d Cir. 2003))).
98
  Chafin v. Chafin, 568 U.S. 165, 172 (2013) (internal quotation marks omitted) (quoting Knox v.
Serv. Emp.’s, 567 U.S. 298, 307 (2012)).
99
     Id. (internal quotation marks omitted) (quoting Knox, 567 U.S. at 307–08).
100
      Hartnett, 963 F.3d at 306.
101
   Id. (internal quotation marks omitted) (quoting Rhodes v. Stewart, 488 U.S. 1, 4 (1988)). The
Supreme Court recently held a request for nominal damages alone defeated mootness because
“[d]espite being small, nominal damages are certainly concrete,” “affect the behavior of the
defendant towards the plaintiff,” and “effectuate a partial remedy.” Uzuegbunam v. Preczewski,
                                               33
Case 1:20-cv-01770-MAK Document 33 Filed 04/12/21 Page 34 of 37 PageID #: 2288




141 S. Ct. 792, 801 (2021) (second internal quotation marks omitted) (first quoting Hewitt v.
Helms, 482 U.S. 755, 761 (1987); then quoting Church of Scientology of Cal. v. United States, 506
U.S. 9, 13 (1992)).
102
      Policastro v. Kontogiannis, 262 F. App’x 429, 433 (3d Cir. 2008).
103
      See O’Shea v. Littleton, 414 U.S. 488, 495–96 (1974).
104
      ECF Doc. No. 12 at 43.
105
      Id.
106
      ECF Doc. No. 24-1 ¶¶ 1–2.
107
      Id. ¶¶ 3–4.
108
   See ECF Doc. No. 12 ¶ 126 (“The fact that the Defendant continues to maintain that the
unconstitutional gag orders were not improper, despite lifting them completely….”).
109
   See Mollett v. Leicth, 511 F. App’x 172, 174 (3d Cir. 2013) (“[I]n the context of an action for
declaratory relief, a plaintiff must be seeking more than a retrospective opinion that he was
wrongfully harmed by the defendant.” (internal quotation marks omitted) (quoting Jordan v. Sosa,
654 F.3d 1012, 1025 (10th Cir. 2011))).
110
      833 F.3d 405 (3d Cir. 2016).
111
      Id. at 407–08.
112
      Id. at 408.
113
      Id. at 410–11.
114
   Id. at 410; see also Hamilton v. Bromley, 862 F.3d 329, 335 (3d Cir. 2017) (dismissing request
for injunctive and declaratory relief as moot because “the illegal conduct of which [plaintiff]
complains – being separated from his son and deprived of contact with him – is no longer
occurring”).
115
      Constand, 833 F.3d at 411.
116
      Id.
117
      Id.
118
      Id.
119
   This fact pattern is distinguishable from cases involving voluntary cessation by private
defendants. See 13C Charles Alan Wright, Arthur R. Miller & Edward H. Cooper, Federal
                                                 34
Case 1:20-cv-01770-MAK Document 33 Filed 04/12/21 Page 35 of 37 PageID #: 2289




Practice and Procedure § 3533.7 (3d ed. 2020) (noting there are “substantial disparities” between
challenges to discontinued private action and discontinued official action because “[c]ourts are
more likely to trust public defendants to honor a professed commitment to change ways); see also
id. § 3533.5 (explaining mootness inquiries require courts to make certain predictions, including
as to “the probability of recurrence,” and that the “process of prediction also is shaped by the
character of the defendant—claims of discontinuance by public officials are more apt to be trusted
than like claims by private defendants”); Rio Grande Silvery Minnow v. Bureau of Reclamation,
601 F.3d 1096, 1116 n.15 (10th Cir. 2010) (recognizing “despite Laidlaw’s heavy burden, some
courts have expressly treated governmental officials’ voluntary conduct ‘with more solicitude’
than that of private actors.” (quoting Ragsdale v. Turnock, 841 F.2d 1358, 1365 (7th Cir. 1988)).
120
  No. 20A151, 2021 WL 1328507, at *1 (Apr. 9, 2021) (per curiam) (internal quotation marks
omitted).
121
      141 S. Ct. 716, 720 (2021) (statement of Gorsuch, J.).
122
    Mr. Shawe and TransPerfect claim Custodian Pincus’s proposed order accompanying his
motion for discharge creates an additional threat of reimplementation of confidentiality
restrictions. ECF Doc. No. 25 at 13-14. They specifically point to provisions in the proposed order
which, if implemented as written, would (1) allow Custodian Pincus to effectuate various portions
of the Securities Purchase Agreement including a non-disparagement clause; (2) require Mr.
Shawe and TransPerfect to indemnify Custodian Pincus and his lawyers for fees related to “efforts
to pursue, enforce, or clarify [Custodian] Pincus’s or Skadden’s protections and rights” under
various orders; and (3) create a process by which Custodian Pincus could continue to petition the
court for any future fees incurred relating to indemnification or other payment obligations. Id. at
13 (citing ECF Doc. No. 26-12 ¶¶ 3, 10, 12-14). But none of the provisions mention confidentiality
regarding fee petitions or billing records. Any argument regarding these provisions would go well
beyond the scope of the claims in the amended Complaint. They do not demonstrate a risk of
reimplementation of confidentiality restrictions like those in the November 1 Orders.
123
      ECF Doc. No. 12 at 43.
124
      Id. ¶ 154.
125
      Id. ¶¶ 120–23.
126
      Transcript of Oral Argument at 44.
127
      ECF Doc. No. 12 at ¶¶ 126–27, 129
128
      Id. ¶ 149.
129
      ECF Doc. No. 23 at 16.
130
    Transcript of Oral Argument at 10; see also id. at 11 (“The question is whether they have been
granted due process to object to those fees, and they have. And that is why their claims are moot.”);
id. at 7 (“The reason [a ruling] would not affect the matters pending before the Chancery Court at
                                                  35
Case 1:20-cv-01770-MAK Document 33 Filed 04/12/21 Page 36 of 37 PageID #: 2290




the moment is because plaintiffs have been given due process. Due process requires a notice and
a hearing, and they were given that with respect to all of the pending fee petitions.”).
131
      Id. at 11, 14.
132
   Chafin, 568 U.S. at 175 (“Courts often adjudicate disputes where the practical impact of any
decision is not assured.”).
133
   Freedom from Religion Found. Inc., 832 F.3d at476 (quoting Chong v. Dist. Dir., I.N.S., 264
F.3d 378, 384 (3d Cir. 2001)).
134
      ECF Doc. No. 23 at 17–20.
135
      ECF Doc. No. 25 at 18–22.
136
      Younger v. Harris, 401 U.S. 37 (1971).
137
   G.S. by and through F.S. v. Rose Tree Media Sch. Dist., 393 F. Supp. 3d 420, 424 (E.D. Pa.
2019).
138
      Id. (quoting Younger, 401 U.S. at 44).
139
      571 U.S. 69 (2013).
140
   Id. at 78 (second and third internal quotation marks omitted) (quoting New Orleans Pub. Serv.,
Inc. v. Council of City of New Orleans, 491 U.S. 350, 368 (1989)).
141
      See Malhan v. Sec’y U.S. Dep’t of State, 938 F.3d 453, 463 (3d Cir. 2019).
142
      Pennzoil Co. v. Texaco Inc., 481 U.S. 1, 12-13 (1987).
143
   Parr v. Colantonio, No. 19-2967, 2021 WL 375029, at *2 n.3 (3d Cir. Feb. 3, 2021) (alteration
in original) (internal quotation marks omitted) (quoting Juidice, 430 U.S. at 335).
144
      Silver v. Court of Common Pleas of Allegheny Cty., 802 F. App’x 55, 58 (3d Cir. 2020).
145
      Id. at 56–57.
146
      Id. at 57.
147
      Id. at 58.
148
      No. 16-5936, 2017 WL 4180019, at *3–4 (S.D.N.Y. Sept. 19, 2017)).
149
      Id. at *1–2.
150
      Id. at *2.
                                                 36
Case 1:20-cv-01770-MAK Document 33 Filed 04/12/21 Page 37 of 37 PageID #: 2291




151
      Id.
152
      Id. at *3.
153
      Id.
154
      Id.
155
      Transcript of Oral Argument at 24–26; 8 Del. Code §§ 226, 291 (2019).
156
    See In re Topps Co. S’holders Litig., 924 A.2d 951, 954 (Del. Ch. 2007) (“No principle of
corporation law ... is more firmly established than a state’s authority to regulate domestic
corporations.... The beneficial free market system depends at its core upon the fact that a
corporation – except in the rarest of situations – is organized under, and governed by, the law of a
single jurisdiction, traditionally the State of its incorporation.... A state has an interest in promoting
stable relationships among parties involved in the corporations it charters.” (quoting CTS Corp. v.
Dynamics Corp. of Am., 481 U.S. 69, 89 (1987))).
157
      Parr, 2021 WL 375029, at *1.
158
      Id. at *2.
159
      Id. at *2 n.3.
160
    See Middlesex Cty. Ethics Comm. v. Garden State Bar Ass’n, 457 U.S. 423 (1982). In
Middlesex, the Supreme Court concluded the federal courts must apply Younger abstention when
an attorney subject to ongoing disciplinary procedures by a state bar filed a federal lawsuit
challenging the constitutionality of the disciplinary rules used in the procedures. Id. at 427–29.
The Court explained states have an “extremely important interest in maintaining and assuring the
professional conduct of the attorneys [they] license[].” Id. at 434.
161
    TransPerfect Glob., Inc., 2019 WL 7369433, at *2; see Aaron v. O’Connor, 914 F.3d 1010,
1018–19 (6th Cir. 2019) (finding state proceedings provided plaintiffs an adequate opportunity to
raise constitutional arguments where “the plaintiffs may appeal any potential adverse final decision
of the state trial court,” and explaining “[t]he fact that this approach requires the use of the appellate
process (including a potential petition for a writ of certiorari in the U.S. Supreme Court) does not
render it inadequate”).
162
      Sprint Commc’ns, Inc., 571 U.S. at 78.




                                                   37
